Exhibit 10.1

 

Morgan Stanley Senior Funding Inc.    1585 Broadway
New York NY 10036
tel 212 761 4000

 

[GRAPHIC]

 

January 6, 2004

 

Capital One Bank

Capital One, F.S.B.

Capital One Financial Corporation

Capital One Bank (Europe) plc

1680 Capital One Dr.

McClean, VA 22101-2980

 

JPMorgan Chase Bank, as Administrative Agent

Loan & Agency Services

1111 Fanin, 10th Floor

Houston, TX 77002

Attention: Mr. Jeremy M. Jones

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of May 5, 2003 (as modified
and supplemented and in effect from time to time, the “Credit Agreement”) among
Capital One Financial Corporation, Capital One Bank, Capital One, F.S.B.,
Capital One Bank (Europe) plc, the lenders party thereto and JPMorgan Chase
Bank, as Administrative Agent. Terms used but not defined herein have the
respective meanings given to such terms in the Credit Agreement.

 

This Commitment Increase Letter is delivered pursuant to Section 2.10 of the
Credit Agreement.

 

If, prior to the execution and delivery of this Commitment Increase Letter, the
undersigned is a Lender already party to the Credit Agreement, then the
undersigned hereby agrees that, effective as of the Commitment Increase Date set
forth below, the Commitment of such Lender set forth below is increased by an
amount equal to the “Commitment Increase Amount” set forth below.

 

If, prior to the execution and delivery of this Commitment Increase Letter, the
undersigned is not a Lender already party to the Credit Agreement, then the
undersigned hereby agrees that, effective as of the Commitment Increase Date set
forth below, the undersigned shall have a Commitment in an amount equal to the
“Commitment Increase Amount” set forth below.

 



--------------------------------------------------------------------------------

Morgan Stanley Senior Funding Inc.    1585 Broadway
New York NY 10036
tel 212 761 4000

 

[GRAPHIC]

 

Commitment Increase Date:   January 29, 2004 Commitment Increase Amount:  
$85,000,000

 

The undersigned agrees with the Borrowers and the Administrative Agent that the
undersigned will, from and after the Commitment Increase Date, be a “Lender”
under the Credit Agreement (if not already a “Lender” thereunder) and perform
all of the obligations of the undersigned as a “Lender” under the Credit
Agreement in respect of the Commitment Increase Amount (together with, if
already a “Lender” under the Credit Agreement, the Commitment(s) of the Lender
in effect immediately prior to the execution and delivery of this Commitment
Increase Letter).

 

This Commitment Increase Letter shall be governed by and construed in accordance
with the law of the State of New York without reference to choice of law
doctrine.

 

 

Very truly yours,

 

Morgan Stanley Senior Funding

By

  /s/ Jaap L. Tonckens    

--------------------------------------------------------------------------------

Title:

 

Jaap L. Tonckens

Vice President

Morgan Stanley Senior Funding

 